On Petition for Rehearing.
Ross, J.
It is too well settled, by the adjudications in this State, to admit of doubt, that parol evidence is admissible to show that a deed, absolute on its face, is in fact, by agreement of the parties, simply a mortgage, and while the writer believes the rule a dangerous one and without substantial foundation, this opinion must yield to the adjudications, so far as this case is concerned.
The case of Wilson v. Carpenter, 62 Ind. 495, which, on its face, is very similar to the case in hand, we think is not conclusive of the question urged on this appeal. Admitting, without deciding, that a deed absolute on its face, but which in truth and fact is nothing but a mortgage, may, by a subsequent agreement, be made effective as a deed of conveyance and vests title in the grantee absolutely, still, it would be a subsequent agreement, coupled with the deed, which must have the legal effect, and not the agreement *648alone, and for that reason we cannot see why parol evidence may not still be introduced to show that such deed and subsequent agreement are, in effect, a mortgage rather than an absolute conveyance. As already stated, the writer is unable to see upon what principle the rule is established which permits the introduction of parol evidence to deny the express terms of a deed of conveyance, but the rule is settled, and we think it but fair to hold that such evidence is admissible to show all the facts and circumstances surrounding the transaction, whether with reference to the time the original deed was executed, or at any time when the parties made any agreements with reference thereto. We do not mean to hold that when a contract has been reduced to writing which is free from ambiguity or doubt, that parol evidence is admissible to change or vary its terms, but we simply hold, following the rule established by the authorities, that a deed absolute on its face may be shown by parol evidence to be nothing but a mortgage, and in order to do so, it is proper to prove all the facts a.nd circumstances attending and surrounding the entire transaction.
Filed June 19, 1896,
The petition is overruled.